 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDprivileges previously enjoyed, and WE WILL make them whole for any loss ofpay they may have suffered as a result of the discrimination against them, inthe manner described in the Trial Examiner's Decision.WE WILL NOT interrogate employees about their union activities, affiliation,or sentiments in a manner constituting interference, restraint, or coercionwithin the meaning of Section 8(a)(1) of the Act, engage in surveillance oftheirunion or concerted activities, threaten them with discharge or otherreprisal because of such activities, or in any other, manner interfere with,restrain,or coerce our employees in the exercise of their rights to self-organization, to form, join, or assist any labor organization, to bargain col-lectively through representatives of their own choosing, to engage in concertedactivities for the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all of such activities, except to theextent permitted by the proviso to Section 8(a)(3) of the Act, as amended.All our employees are free to become or remain, or to refiain from becomingor remaining, members of United Furniture Workers of America, AFL-CIO, orany other labor organization.CORNWELL COMPANY, INC.Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon appli-cation in accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of post-ing, and must not be altered, defaced, or covered by an other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 614ISTA Center, 150 West Market Street, Indianapolis, Indiana 46204, Telephone633-8921.Campbell Soup CompanyandUnited Packinghouse,Food andAllied Workers,AFL-CIO.Case 16-CA-2354.June 10, 1966DECISION AND ORDEROn January 25, 1966, Trial Examiner Herman Tocker issued hisDecision in the aabove-entitled proceeding, finding that the Respond-ent had engaged in <and was engaging in certain unfair labor prac-tices, and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner's Decision.He further found that Respondent had not engagedin certain other unfair labor practices alleged in the complaint.Thereafter, Respondent and the General Counsel filed exceptions tothe Trial Examiner's Decision with supporting briefs.,Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fannilig, Brown, and Jenkins].1The Respondent also filed with the Board a motion to strike the General'Counsel'sexceptions and brief.Thereafter, the General Counsel filed an opposition to the Re-spondent'smotion to strikeThe Respondent'smotion to strike ie denied as,'the GeneralCounsel's exceptions and brief were filed in accordance with the Board's Rules and Regula-tions and Statements of Procedure, Series 8, as amended, revised January 1, 1965.159 NLRB No. 18. CAMPBELL SOUP COMPANY75The Board has reviewed the rulings of the TrialExaminer madeat the hearing and finds that no prejudicialerror wascommitted.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision 'and the entire record in this case, including theexceptions and briefs, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis case was heard before Trial Examiner Herman Tocker in Paris, Texas,on September 15, 16, 17, 20,and 21, 1965,upon the second amended complaintof the General Counsel and the answer of the Respondent.In general it wasalleged that the Respondent had violated Sections 8(a)(l) and(3) and 2(6) and(7) of the Labor Management Relations Act of 1947, as amended, in that (a)through its supervisors and agents it wrongfully interrogated and threatenedcertain employees in a manner which interfered with, restrained, or coerced themin the exercise of rights guaranteed by Section 7 of the Act;(b) it wrongfully"laid off" or suspended one employee,Billy Joe Bowman, because he had engagedin union or concerted activity or had joined or assisted United Packinghouse, Foodand Allied Workers,AFL-CIO(the Union)in its effort to organize Respondent'semployees;and (c) it had promulgated, maintained,and enforced improper rulesgoverning the distribution of union literature,union solicitation,and the wearingof union identification.The Respondent admitted the jurisdictional allegationsbut neither admitted nor denied that the Union was a labor organization withinthemeaning of Section 2(5) of the Act, and it denied all other allegations whichmight support the issuance of a remedial order.The IssuesAlthough a formal issue was created by reason of the nature of the pleadingwith respect to the Union, not only would I have taken official notice of the factthat the Union is a labor organization within the meaning of the Act,but theRespondent,in connection with various offers of proof,established satisfactorilythat it is such a labor organization.The issues remaining then are:(a)WasBilly Joe Bowman wrongfully suspended?(b)Did the Respondent's supervisorsand agents wrongfully interrogate and threaten employees?(c)Had the Respond-ent promulgated rules which unlawfully restricted union solicitation,distributionof union literature,and wearing of union identification?Respondent contendsthatBilly Joe Bowman was suspended properly becauseof insubordination.If Bowman was guilty of insubordination and that insubordi-nation was not seized upon as a pretext for imposing the sanction in retributionfor unionactivity,this aspect of the complaint should be dismissed.Respondent offered little or no evidence to refute the evidence of interrogationand threats.It relied almost entirely on evidence calculated to establish that ithad no union animus and did not authorize the alleged conduct.It sought, inaddition,to present evidence to demonstrate that numerous employees(not thosewho testified in support of the complaint) neither were interrogated nor threatened.Itsoffers of proof encompassed proposed testimony both by employees and bysupervisorsotherthan those identified in the General Counsel's case.After carefulieconsideration of all my rulings with respect to such offers, I adhere to them.The fact that other employees were not subjected to unlawful action or thatothersupervisors did not engage in unlawful conduct is irrelevant and immaterialand of no probative value on the issues of interrogation and threats by supervisorsnot called.Numerous contentions on the part of the Respondent as to denials ofdue process are not for me to decide.They, more properly, are to be addressedto reviewing authorities.Respondent has preserved carefully all of its positionsin this respect.I.,As to the rules,governing solicitation,distribution of union materials, and thewearing or display of union materials or'identification,Respondent's position is that 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDitdid not interfere with any- union solicitation or distribution of union materials orwearing of union materials provided that such conduct did not result in the viola-tion of valid rules necessary and pioper for the maintenance of its strict standardsof sanitation and the integrity of its products.In the resolution of all issues with respect to which credibility or oral testimonybecame a factor I have considered the demeanor and conduct of the witnesses, theircandor or lack of it, their objectively,bias, or prejudice,their understanding of thematters concerning which they testified, whether their testimony has been contra-dicted or sufficiently impeached,whether parts of testimony should be acceptedwhen other parts are rejected, consistency,plausibility,and probability,and theeffect which leading questions might have had on the answers elicited thereby.Ihave given careful consideration also to the numerous and excellent oral pres-entations on the part of the Respondent during the course of the hearing and to theposthearing briefs submitted by counsel for the General Counsel and by theRespondent.Now on the basis of the entire record, I hereby make the following:1.FINDINGS OF FACTA. The business of Respondentand jurisdictionCampbell SoupCompany isnow and at all times material herein has been acorporation duly organized and existing under the laws of New Jersey. It is en-gaged in the manufactureof variouspackaged and canned foods in numerousStates of the United States.To the extent that this proceeding is concerned, it isengaged in the preparation and canning of various foods in a plant located at Paris,Texas.The Respondent,having,admitted the volume and interstate nature of its busi-ness, as alleged in the complaint,and also that it is an employer engaged in com-merce within the meaning of Section 2(6) and(7) of the Act,I so find.B. Tice labor organization inrolvedUnited Packinghouse,Food and Allied Workers,AFL-CIO,heretofore referredto as the Union, is now,and at all material times has been,a labor organizationwithin the meaning of Section 2(5) of the Act.C. The suspension of BillyJoe BowmanI am convincedthat Billy Joe Bowman wassuspendedproperly forinsubordi-nation, that his ultimatesuspensionof 5 days wasreasonableand properunder allthe circumstances, and that the Respondent did not violate the Act byso suspend-ing him. I do not regard,asmaterial,the fact that, as the days of the calendardeveloped and because of Respondent's rule that a person hadto be working onthe day before a holiday in orderto receiveholiday pay, Bowman's suspensionlasted untilMemorial Day in 1965and, as a consequence,he lost holiday pay.Whether or not he properlywas deniedholiday pay for that dayisa matterinvoly-ing- interpretationof Respondent's employment 'rules.I am of theopinion that thisisnot to beconsideredby me inthis proceeding.I believe, further, that Bowman deliberately provokedthe situations that resultedin his suspension and that it was his intentionthathe be discharged in the hopethatsufficient emotional appeal would be engenderedthereby toincrease thenumber of"yes" votes in the union electionabout to be held. (Afterhis suspen-sion a rumor was circulatedaround theplant to theeffect that he had been dis-charged for union activities.The Companywas moved to squelchthis rumor byinforming its personnelthatthe sanctionhad been asuspension and that the sus-pension had been imposed for insubordination.)After petition duly filed, a National LaborRelations Board election was sched-uled forFriday,May 21, 1965,to determinewhethertheUnionshould be thecollective-bargaining agent for Respondent's employees in'the Paris plant.Bow-man's unionsympathy and activitywere well known to the Respondent. . By aletter datedMay 15, 1965, to the Company'sParis plant manager,he and five otheremployees had been designated as unionofficials forthe election.The letterrequested that he be excused from 12 o'clock noonon Thursday,the 20th and allday Fridaythe 21st in connection with the election procedure.The- Companyhad extremely exacting standards and all sorts of mechanical andscientific devices to "assure the integrity and sanitation of its products:Ithad,` as CAMPBELL SOUP COMPANY77well, numerous rules with this end in view.One such rule provided for a warn-ing notice for "Unauthorized wearing of any objects, jewelry, or clothing that mayfind its way into the product."Another rule provided for a warning or suspen-sion or dismissal because of insubordination.The desirability of strict rules andthe Company's desire for perfection hardly merit citation in this Decision.Discus-sion or evaluation thereof is clearly unnecessary.The factual recital following is Bowman's own version of the events leading upto the, 5-day suspension.He had been ill on May 19, 1965. Because of this, whenhe reported to work on May 20 he obtained his timecard from the nurse's officeand then presented it to his supervisor, Clay Pinson, to be checked in.He waswearing a paper cap resembling what has come to be known as an "overseas cap."On it were printed the large letters UPWA, the letters AFL-CIO below the UPWA,and below boththe familiar union printing label.He was wearing also a unionbutton approximately the same size as the Company's employee identificationbutton but different from it in that, instead of having a jeweler's safety clasp forthe pin, it had a mere loop on its back frame under which the pin could be slipped.Pinson checked him in and saidnothing about his wearing the union badge andthe union cap.(This suggests immediately that Pinson had not objected to thepropaganda presented thereby.)A little while later Pinson came over and told Bowman he would "have to takethe union cap off ...'Bowman refused to take it of?.Pinson took him to anassistant supervisor, Quaid, who said there were "Company regulations that (he)could not wear the union cap in that building."Quaid asked him to take it offandBowman refused again.They went to the personnel office.Respondent's per-sonnel manager, Cameron, said "(I)t was against the rules and regulations of theCompany to wear other than issued uniforms."Finally,at this point, Bowmantook the cap off.I assume that Bowman's statement that Pinson and Quaid had described thecap as a "union cap" are relied on by the General Counsel for the purpose ofdemonstrating that the objection to the cap was not because of its being a propercap but because it carried union propaganda.Assuming that Pinson and Quaiddid use the words, "union cap," these are open equally to the interpretation thatthey were referring to the cap and used the word "union" merely as an adjectiveor descriptive term.After weighing the probabilities and considering the evidencein the record which demonstrated that the Company did permit the wearing ofunion insigniaand that Pinson had not objected to the wearing of the cap andbutton when Bowman checked in in the morning, I find expressly that the order toremove the cap was not because of the union-propaganda on it but because it wasa loose paper cap different from the close fitting cloth cap furnished by theCompany, was in violation of the wearing apparel rule of the Company, and noauthorization for wearing it has been obtained.The rule,, quoted above, was valid and reasonable considering the nature ofRespon'dent's business all so clearly and' meticulously brought out in the testimonyof Respondent's vice president of Technical Administration.For the purpose ofshowing a discriminatory application of the rule, the General Counsel points tothe fact that visitors and office employees were permitted, on occasion, to travelthrough the plant wearing paper caps somewhat similar to that worn- by Bowman.Ifind however, that the caps differ materially in that the company paper cap,sometimes worn by visitors and some office- employees, is of an entirely differentconstruction from that worn by Bowman.The nature of its inside constructionmakes it less slippery and more tight fitting than Bowman's union cap.More-over, the wearing of the Company hat by visitors and employees is under con-trolled conditions as opposed to the fact that an employee like Bowman couldroam, about the plant almost at will.Thus, if it became a common practice,there would be a clear risk that such caps might fall into the food products atsome stage of preparation or canning.The unrestrained wearing of the cap byBowman could have started a mass wearing of such caps throughout the plant.This would have impaired seriously the uniform application and enforcement ofRespondent's rule governing wearing apparel. If Bowman's objective was to testthe validity of the rule, that could have been satisfied fully by his prompt obedienceto the instruction to remove it.He was not satisfied with this but deliberatelyrefused to remove it and was insubordinate by engaging in that conduct.The next incident was about an hour or an hour and a half later when Respond-ent's production superintendent, Shaw, asked Bowman to "let him see one of theunion badges, (Bowman) pulled one of them off and showed it-to him." (The 78DECISIONS OF NATIONAL LABOR -RELATIONS BOARDunion badge superficially resembled the company badge.)Shaw said, "(It-) wasagainst the rules and regulations-to wear unauthorized badges in the plant."Bow-man said,"Why, becauseitdoesn'thave a safety lock approved by the Companyon -it?"(By this Bowman himself proved his awareness of the improper nature ofthe badge he was wearing.) Shaw said, "That's right." Then Bowman pulled onebadge off (it seemed he had been wearing two) and asked Shaw if he wanted himto take the other off-as well.Obviously this was impudence and insubordination.It prompted Shaw to ask him if he was 'trying to be cute. Then Bowman- tookthe other off and put both in his pocket.A -loop projecting from the back rim of the union badge was placed there forthe purpose of holding the pin after attachment to ones clothing. It offered littleor no resistance to a dislodging of the pin in which event the badge easily couldhave fallen off the clothing and into some food.On the other hand, the Com-pany's badge, with a jeweler's clasp or safety lock, could not be dislodged becausethe safety lock first had to be twisted manually to release the pin.Although Isustained an objection to' a proposed demonstration of- the operation of the claspson the ground that the badges were in evidence I, at the same time, casuallyexerted some slight sideward pressure on the face of the union badge and showedhow easily it could be dislodged.Moreover, it was brought out conclusively in theevidence that the Company actually did permit and authorize the wearing of aunion badge just like the one Bowman wore with the exception, however, that ithad been rebuilt with a jeweler's clasp or safety lock on it.Bowman had no right to wear the badge in the form in which it was constructed.The Company, in requiring that he remove it, was not unreasonable nor was itenforcing, in a discriminatory manner, its unauthorized wearing-of-objects rule.The next incident involved a handwritten "sign" on a pieceof paper (4 by5t/z inchesin size)on which Bowman had written, "Vote Yes for UPWA." Hehad pinned this to his belt by piercing the Company's employee badge throughitsupper portion.The very smallness of the paper and the place where Bowmanwore it mitigated against its effectiveness as union propaganda unless the noveltynight have attracted attention giving it some such value.On the other hand, itwas a loosely waving, flag sort of thing attached to Bowman's waist only by thepin portion of the Company's employee badge. It easily could have been torn offby brushing against something or even by the fans installed on the premises andthen be wafted into some food or can.Probably within minutes after Bowman had attached this "flag" to his person byusing the Company's employee button to pierce it through his belt loop, his super-visor, Pinson, came to him and asked him to remove it saying he "was not per-mitted to wear any handwritten sign in the building."Bowman refused to "pullitoff."Pinson took him to Quaid and the following transpired:Quaid said,"Bill,what are you going to do next?"Bowman said,"I don't know."Quaid told him"that (he) could not wear it, that it might tear off and get into the soup."Afteran exchange of conversation about the wearing of a big sign on Bowman's backand about pencils which Quaid carried-in connection with his supervisory workboth in sealed-food areas and unsealed-food areas, a common practice of super-visors, Bowman persisted in refusing to take the "flag" off.Quaid reminded himthat this would be the second time he had been taken to the personnel office, butBowman still refusedto obey.Bowman says that when he was taken to Cameron,the personnel manager,Cameron said that he "could not wear the handwritten sign that(he) knew therules of no solicitation and distributing of any kind."After some conversationabout newspaper clippings posted in the break areas, Cameron told him that if hedid not want to take the sign off, he should go home. Bowman then said,"Areyou firing me or sending me home 2"to which Cameron replied, "I am sending youhome for the day." (Emphasis supplied.)Except for the alleged remark by Cameron about the no-solicitation and no-distribution rule (about which I shall have more to say below),there is nothingin Bowman's version of the events which suggests that he was anything but insub-ordinate in his persistent refusals to remove the fluttering paper from his belt.Shortly after this Pinson delivered to Bowman a warning notice citing his mis-conduct and bearing a notation that there would be a two-day suspension"forinvestigation."The reasons given in the notice were Bowman's refusal to removethe handprinted paper from his uniform and his refusal to remove the paper hatand replace it with a regulation,company issued hat.Bowman's testimony shows that the ultimate sanction imposed was not imposedhastily and that his misconduct was given careful consideration.He was called CAMPBELL SOUP COMPANY79to aninterview with one Short, assistant personnel manager, and was given theopportunity to present his version of the facts.He did this and was directed toreturn at 2 o'clock.There was a 2 o'clock meeting with Short and Pinson. Bow-man was, informed-, that he,was suspended for 5 days and that he had a right ofappeal.Bowman elected not to appeal.I now return to _ the testimony that Cameron, when directing Bowman to takethe paper off his belt, had said that such a handwritten sign was in violation of theCompany's no-solicitation and no-distribution rule.Such a remark could beregarded as a discriminatory application of the rule.Cameron's testimony as tothe conversation at the time was that he had asked Bowman "to remove the paper,pointing out that this was, in effect a violation of the anticontamination rules thatwe have in the plant.", I regard Cameron's version of the conversation as truthfuland reject Bowman's testimony that Cameron had described the conduct as a viola-Additionally,Cameron, in histestimony, not only acquiesces in Bowman's testimony that Bowman remonstratedabout the fact that he was being suspended and not discharged but brings out alsothat Bowman wasinsistentthat he should have been discharged. This insistancecame after what appeared to be a telephone conversation between Bowman andsomeone else during the course of the interview.This fortifies my belief that Bow-man sought a discharge in the hope that he would be discharged and thus arousethe emotions of the other employees in favor of the Union at the forthcomingelection.In coming to my conclusion that Bowman's suspension was justified and that hewas insubordinate, I have not overlooked nor have I failed to consider the fact thatsupervisors had a common practice of carrying pencils and pens in a holster insectfor their shirt pockets and that they carried as well cards or pads in their hands orsuch pockets.There is a difference between this practice of carrying necessarytools or implements which at all times are under the conscious control of thecarriers and the wearing of objects by employees whose primary duties are notconcerned with them and by reason of that fact they are not subject to constantand conscious control.Ihave given careful consideration toFabri-Tek, Incor-porated,148 NLRB 1623, cited by the General Counsel as authority for recognizingthe propriety, under some circumstances, of resorting to novel, unusual, attention-seeking signs,wearing apparel, and attachments to clothing.Without regardto the fact that the Eighth Circuit Court of Appeals set aside and denied enforce-ment of the Board's order in that case (3522d 577), it is my opinion that thefacts of thisfood processingcase distinguish it from the general principles delineatedin the Trial Examiner's Decision at 148 NLRB at 1628.It is, therefore, my conclusion that the suspension clearly was justified and rea-sonable under all the facts and circumstances and that paragraphs 8, 9, 10, 11, and12 of the complaint, as amended, to theextentthat they relate to Billy Joe Bow-man, should be dismissed.'D. Interrogation and threatsThe complaint,as amended,listsanumber of supervisors who are alleged tohave interrogated certain employeesconcerningunion membership, activities, anddesires andsome of the same and two more who are alleged to have threatenedcertain employees with loss of benefits if they became or remained members ofthe Union or gave support to it.In a separateparagraph preceding, not only are these supervisors named as suchbut a number of others are included without any allegation that such othersengaged in any unlawful conduct.The General Counsel gave as his reason forlistingthese that he intended to bringout asbackground the evidence concerningtheir conduct.Upon all the evidence, after my observation of the witnesses calledon behalf of the Respondent and those called in support of the complaint and, aftertaking into considerationnumerous admissionsmade by the General Counsel's wit-nesses,I find preliminarily that the Company, while opposed to having its plantorganized by the Union, has no official general policy to interfere with the rightsgranted to its employees under Section 7 of the Act and that much of the conductattributed to it by the acts of supervisors, both those drawn into thecasefor back-ground purposes and those specifically identified as having engaged in unlawfulconduct, did not exceed the limits contemplated by Section 8(c) of the Act, havinginmind, of course, the fact that efforts were being made at the time to organizethe Paris plant.Respondent did, however, fail tocall as witnesses mostof the supervisorsallegedto have engaged in unlawful conduct. In fact, during the hearing, it intimated 80DECISIONSOF NATIONALLABOR RELATIONS BOARDitsdefinite intention not to call them. It relies to a large extent on the contentionthat such remarks as were made by some supervisors were proper under Section8(c) oftheAct.Due consideration has been given to this contention.On theother hand,if the testimony is that some supervisors did make unlawful remarksconstituting interference and threats and such testimony is of a nature that itmay be believed,and it remains uncontradicted on the record,Imust find thatthere was a violation of Section 8(a)(1) of the Act and remedial action is inorder.During the hearing I ruled repeatedly that the fact that some supervisors didnot engage in improper conduct and the fact that particular employees who didnot testify in support of the complaint were not interrogated or threatened bythose supervisorswho had been charged with interrogation and threats wereirrelevant and immaterial.To the extent however,that company policy opposedto interference with union activities was sought to be brought out, evidence ofthiswas received as relevant to the general question of union animus.The Respondent is responsible for and must take the consequences of theactions of supervisory employeesA recent exposition of the law in this respectis found inIrving AirChute Co. v. N.L.R.B.,350 F.2d 176 (C.A. 2). Therethe court said:"(D)eclarationsmade by `supervisory employees' will charge the ' employer[under the Act] [even] though they would not charge him under the doc-time, of respondent superior."NLRB v. Moenich Tanning Co., 121 F.2d 951,953 [8 LRRM 528] (2d Cir. 1941). This broader rule places responsibilityon an employer for acts of a supervisor when "employees would have justcause to believe that he was acting for and on behalf of the company."NLRB v. Texas Ind. Oil Co., 232 F.2d 447, 450 [38 LRRM 2005] (9th Cir.1956).Evidence of the dissemination of the Company's threats or that they werepart of an organized program of coercion is also not required.The Union'sorganizing drive began on April 5, 1963 and "any expressions of companyattitudes even to small groups of individuals, were likely to be rapidly dis-seminated around a plant during the struggle of organization."Bausch &Lomb Optical Co. v. NLRB, 217 F.2d 575, 576 [35 LRRM 2169] (2d Cir.1954).The Company cannot claim its threats aredeminimisas a mereisolated incident sincetheywere reiterated and took place in a contextwhere their effect was enhanced.Similarly, proof of the actual effect oftheCompany's threats is not required in view of their inherently coercivenature.Elastic StopNut Corp. v. NLRB, 142 F.2d 371 [14 LRRM 639](8th Cir. 1944).Thus it is enough in this case that these threats were made.There is considerable testimony with respect to conversations between super-visors and employees which, although offered in support of charges of unlawfulinterrogation and threats,are either clearly of a nature permissible under Section8(c) of the Act or so borderline or indefinite as not to justify findings of viola-tion.I am disregarding all such testimony.There is, however, uncontradictedtestimony which supports findings of unlawful interrogation, threats, or promisesof benefits calculated to interfere with union activities. In.considering such testi-mony as justification for findings of violation,Ido so,not only because it isuncontradicted on the record but because, in addition, it is, of a plausible nature,not inherently unbelievable.,..Illustrations are: (1) Supervisor Clark's remark to Golden suggesting that therewould be layoffs and that the work of the, Paris plant would besentelsewhereif the Union won.(2) Supervisor McMichael's interrogation of Bennett, aftercalling him to his office, inquiring as to whether Bennett had ever belonged to aunion and telling him, after Bennett said he did not know if he was interestedina union, -to vote against the Union.(3) Supervisor Metzger's remarks to,Christian that it'would be bad if the Union came in and that the plant alwayswould be on strike as had been the case in Camden (where Respondent hasanother plant). (4) Metzger's intimation to Christian that, because of the latter'sunion activities as a watcher, he might lose his job and his further hint thatadditional rewards, such as Christian's prior promotion without regard to seniority,might be forthcoming.(5)Metzger's instruction to Christian that , he go toSupervisor Fields, who asked him how he thought he could get along without ajob and observed how bad it would be if the Union got in. (6) Metzger'sinquiry of Christian as to whether he intended to vote for the Union. (7) Super- CAMPBELL SOUP COMPANY81visorMaddox's inquiry of White as to how he-and the other employees felt abouttheUnion, followed by the remark that, if the plant was unionized and therewas a strike, the plant would be closed down until October, which was the usualtime for a pay increase. (8) Maddox's additional request to White that he talkto the other employees against the Union and that he attend union meetings forthe purpose of reporting back as to what employees had been there. (9) Super-visorMcLay's advice to White to leave the Union alone or there would be a lotof people without jobs.(10)McLay's additional remarks that the Companywould be able to infer what shift voted for the Union and, if White's shift (thethird shift) did not vote for the Union, a raise in pay would be forthcomingwhile, on the other hand, if that shift did vote for the Union, Supervisor McLaywould be laughed out of the personnel office if he tried to get an increase for it.(11) Supervisor McLay's additional conversation withWhite advising him thatfive employees had lost increases because of union activities and that his unionactivities also would cost him an advancement. (These remarks were accompaniedwith a warning that the third shift was not to present any grievances because ofthis.)(12) Supervisor Eastman took James Holland away from his machineand not only asked him how he felt about the Union but urged him as well tohelp the Company by talking for it .(i.e., presumably against the Union). (13)Supervisor Billings, after interrogating Loftin as to how he felt about the, Union,promised that he would receive an increase in pay in October. (14) About amonth and a half later, Billings purported to quote Respondent's president ashaving said that people could be hurt by loss .of benefits if the Union won.(Although Respondent vehemently ,objected to the testimony about the last men-tioned remark as being hearsay on hearsay, the objection was overruled becausethe testimony was received not for the purpose,of ,proving that Murphy did saywhat Billings purported to say he did but rather for the reason that it was evi-dentiary of a threat byBillings,a supervisor, who may or may not have beentruthful in quoting Murphyas he did.)None of these supervisors, with the exception of Maddox, was called to denyhavingmade the remarks attributed to them.SupervisorMaddox was called.He denied that he ever had interrogated White about union membership, desires,or activities and that he ever had threatened White or any other employee withdenial of benefits for voting in any particularmanner at the union election.After considering all the testimony given by White, which includesas well thatgiven on cross-examination,and taking intoconsiderationalso thatSupervisorMcLay, who also was the subject of this testimony, was not called, I do notacceptMaddox's general denials in response to leading questions as being sufficientto overcome the specific and explicit testimonygivenby White.I conclude, therefore, in the light of all the foregoing, that Respondent didinterferewith, restrain,and coerce its employeesin the exerciseof rights guaran-teed by Section 7 of the Act byinterrogating themas to their unionactivitiesand preferences and by threatening them with reprisals andloss of benefits in theevent that they voted for the Union.E. The Company's rulesThere remains for considerationthe allegationin paragraph 7(c) of the com-plaint, as amended, to the effect that the Respondent had "promulgated, main-tained andenforcedrulesprohibiting the distributionof union literature in non-work areas of the plant at any time and prohibiting the wearingof all unionidentificationincluding badges, written or printedmaterial."The Respondent promulgated a number of rules governing the conduct andwearing apparel or wearing of objects by its employees, which rules were printedin a handbook handed to each employee at the time of hiring.Among thesewere three for the violation of which warning notices could be given followedby dismissal after an accumulation of three within a single year.These were:1.Distributingwritten or printed material of any kind without permis-sionat any time in the work areas of the Plant and at any time duringemployees' working time on Company property other than in the work areasof the Plant.2.Unauthorized solicitation for contributions,memberships or sales dur-ing Company working hours.3.Unauthorizedwearing of any objects, jewelry or clothing that mayfmd its way into the product.243-084-67-vol. 159-7 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe first two of these rules, that restricting distribution of printed or writtenmaterial and that restricting solicitation, are presumptively discriminatory andinvalidinasmuchas they are so broad as to prohibit any distribution or solicitationduring a particular employee's nonworking hours andin areasof the plant setasideas "breakareas,"lunchrooms, or restrooms.Respondent brought out thatone ormore particular employees had never requested permission to solicit fortheUnion or to distribute union literature and that there had been unionsolici-tions anddistributions.Ido not regard this as rebutting the presumption ofinvalidity because (1) the word "unauthorized"connotes unilateralaction on thepart of the employer and thereisno suggestionthat employees would be author-ized if they applied for "authorization" and (2): the right of employees to dis-tribute literature and solicitmembership for a union in nonwork areas not oncompany,time isnot dependent on permission from their employer.While Iam convinced fully thatthe sanitation rules and needsof the Respondent justifiedmanystrictcontrolsgoverningemployee conduct and apparel and adornmentsin the operatingareas of the plant,Ineverthelessconclude; after hearing 'allRespondent'sevidencein 'support of the rules and its expensive measures toassure thepurity and sanitation of its products, that no case has been made outto justify a restrictionon union solicitationor 'distributions in nonwork 'areasby employees, riot on working time. ' The adjective phrases "during employees'working time" and "during company working hours" are so' broad and indefiniteas to embraceactivitiesof nonworkingemployeesduring thetimesthat othersareworking.Jas. -H.Matthews, & Co. v. N.L.R.B.,354 F.2d 432 (C.A. 8);N.L.R.B. v. Walton Manufacturing Company,289 F.2d 177 (C.A.5); Stoddard-Quirk. Manufacturing Co.;138NLRB615;Republic Aviation' Corporation v.N.L.R.B.,324 U.S. 793;Pueblo Supermarkets, Inc.,156 NLRB 654.Despite the rules so promulgated,, the Respondent disregarded them when itengaged in its campaign against'theUnion but relied on them when an employeesought to sway support for the Union., It distributed to its employees on companyproperty a card simulating a pay `distribution notice informing employees of theamountvrhereby,'their pay would be reduced by union dues if they became mem-bers, of the, union and another card -on which was printed eight "Vote No" impor-tunitiesfollowed by, -a large "Vote No" banner line under which' was a simulatedballot with a "No" box marked '!X." , Although a handwritten union slogan writtenupon a-shirt concededly would not `have prejudiced Respondent's no-contaminationrule, an employee, Lamire, was required to change that shirt.Clearly, the onlyreason why he was so instructed was because of the union slogan. - , 'On the other hand, considering the nature of Respondent's business, the greatefforts itmade and the expenses it incurred to assure the purity of its productsand the evidence (which I find credible) of its strict enforcement'thereof, it is myopinionthat the third of the three rules quoted (which has been the subject alsoof discussion in the Bowman'section hereof) is not invalid'and is entirely proper.In 'addition to Respondent's affirmative evidence of its efforts to assure thatforeign objects would not find their way into the products, witnesses called ' bytheGeneral Counsel gave strong evidence of the uniform enforcement of thisrule.To the extent that there was some testimony as to occasional laxity, I haveweighed that testimony against and together with all the other testimony andtangible evidence'. (including that brought out in connection with the Bowmansuspension)and have concluded'that the General Counsel has not met his burdento show either'invalidity of this rule or discriminatory application thereof..For the purpose of— supporting the validity of the rules, Respondent sought todemonstrate that, similar or identical rules were in effect in two other Campbellplants in which the Union was the recognized bargaining,-agent.This evidencewas rejected.Employee' rights which the Union might have bargained away inother plants may not be disregarded or nullified in a plant in which the Unionisnotthe bargaining agent.It is my 'finding and conclusion that the first two of the rules quoted doviolate Section 8(a)(1) of the Act but that the third is reasonable and necessary,was not discriminatorily enforced and does not violate the Act.H. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities and operations of the Respondent set forth in section I (A),(B), (D), and (E), above, havea close,intimate, and substantial relation to trade,traffic, and commerce among the several States, and tend to lead to labor dis-putes burdeningand obstructingcommerce and the free flow of commerce. CAMPBELL SOUPCOMPANYIII.THE REMEDY83Having found that the Respondent has engaged in unfair labor practices, itshould be ordered to cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire recordin this case, I make the following:CONCLUSIONS OF LAW1.By promulgating and maintaining in effect rules prohibiting employees dur-ing nonworking time from engaging in union solicitation or distributing unionliteratureanywhere on Respondents' premises, by coercively interrogating em-ployeesconcerning their union sympathies or attitudes, and by threateningemployees with reprisals because of their union activities or in the event that theyjoined or voted for the Union, Respondent has interfered with, restrained, andcoerced employees in the exercise of rights guaranteed in Section 7 of the Actand thereby has engaged, and is engaging, in unfair labor practices within themeaning of Section 8(a)(1) of the Act.2.The aforesaid practices are unfair labor practices affecting commerce withinthemeaning of Section 2(6) and (7) of the Act.3.Respondent has not engaged in any unfair labor practices by reason of itssuspension of Billy Joe Bowman or its promulgation of the rule governing wear-ing of apparel, objects, and jewelry and, to the extent that the complaint containsallegations of violation arising therefrom, such allegations should be dismissed.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law and the entire recordin the case, and pursuant to Section 10(c) of the Act, I hereby recommendthat the complaint be dismissed to the extent set forth in paragraph 3 of Con-clusions of Law hereof but that Campbell Soup Company, in its plant at Paris,Texas, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating any employee with respect to any employee's activity, mem-bership,or interest in any labor organization in a manner constituting inter-ference, restraint, or coercion in violation of Section 8(a)(1) of the said Act.(b) Threateninganyemployee with reprisals because of such activity, member-ship, or interest on the part of such or any other employee.(c) Promulgating,maintaining,enforcing,or applying any rule or regulationprohibiting its employees, when they are on nonworking time, from distributingmaterials in behalf of any labor organization in nonworking areas of its property.(d) Prohibiting its employees, during nonworking time, from otherwise solicitingtheir fellow employees to join or support United Packinghouse, Food and AlliedWorkers, AFL-CIO, or any other labor organization.(e) In any like or related manner interfering with, restraining, or coercingemployees in the exercise of their right to self-organization, to form, join, or assistany labor organization, to bargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or all such activities.2. Insofar as its rules governing distribution of materials and solicitations restrictthe rights of its employees, as in the paragraphs preceding this paragraph provided,rescind them.3.Take the following affirmative action, which is deemed necessary to effectuatethe policies of the Act:(a) Post at its Paris, Texas, plant, copies of the attached notice marked "Appen-dix." iCopies of such notice, to be furnished by the Regional Director for Region16, after being duly signed by an authorized representative of the Respondent, shallbe posted by Respondent immediately upon receipt thereof, and shall be maintained'In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals,Enforcing an Order"shall be substituted for the words"a Decisionand Order." 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDby it for 60 consecutive days thereafter, in conspicuous places, including all placeswhere notices to its employees are customarily posted.Reasonable steps shall betaken by Respondent to assure that said notices are not altered, defaced, or coveredby any other material.(b)Notify said Regional Director, in writing, within 20 days from the date ofreceipt of this Decision, what steps Respondent has taken to comply herewith?21n the event that this Recommended Order be adopted by the Board, paragraph 3(b)hereof shall be modified to read : "Notify said Regional Director, in writing, within 10days from the date of this Order, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify our employees that:WE WILL NOT interrogate any employee with respect to any employee'sactivity,membership,or interest in any labor organization in a mannerconstituting interference,restraint,or coercion in violation of Section 8(a)(1)of the said Act.WE WILL NOTthreaten any employee with reprisals because of such activ-ity,membership,or interest on the part of such or any other employee.WE WILLNOT promulgate,maintain, enforce, or apply any rule or regula-tion prohibiting our employees, when they are on nonworking time, fromdistributingmaterials in behalf of any labor organization in nonworking areasof our property.WE WILLNOT prohibit our employees,during nonworking time, fromotherwise soliciting their fellow employees to join or support United Pack-inghouse,Food and Allied Workers,AFL-CIO,or anyotherlabor organization.WE HEREBY rescind our rules governing distribution of materials andsolicitations to the extent that they prohibit conduct described in the twoparagraphs preceding this paragraph.WE WILLNOT in any like or related manner interfere with,restrain,orcoerce employees in the exercise of their right to self-organization,to form,join,or assist any labor organization,to bargain collectively through repre-sentatives of their own choosing,to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities.CAMPBELL SOUP COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date ofposting, and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, theymay communicate directly with the Board's Regional Office,Sixth Floor, Meacham Building, 110 West Fifth Street, Fort Worth, Texas 76102,Telephone 335-2145.Highway Truck Drivers and Helpers, Local 107, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America;Chauffeurs,Teamsters and Helpers, Local331,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America; Truck Drivers, Chauf-feurs and Helpers, Local 384, International Brotherhood ofTeamsters,Chauffeurs, Warehousemen and Helpers,of Amer-ica;General Teamsters, Chauffeurs and Helpers Local 470,International Brotherhood of Teamsters, Chauffeurs, Ware-